995 So. 2d 1159 (2008)
Anthony PATINO, Petitioner,
v.
FLORIDA DEPARTMENT OF CORRECTIONS, Respondent.
No. 1D08-2769.
District Court of Appeal of Florida, First District.
December 5, 2008.
Anthony Patino, pro se, Petitioner.
Bill McCollum, Attorney General, and Trisha Meggs Pate, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
It appearing that the circuit court has not received the petition for writ of habeas corpus petitioner complains has not been timely considered, the petition for writ of mandamus is denied. See Clark v. State, 954 So. 2d 685 (Fla. 1st DCA 2007). This disposition is without prejudice to petitioner's right to refile his petition with the lower tribunal.
KAHN, WEBSTER, and VAN NORTWICK, JJ., concur.